Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Saratoga County) to review five determinations of the Commissioner of Correctional Services *1391which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of numerous prison disciplinary violations in five separate determinations rendered by the Commissioner of Correctional Services. He commenced this CPLR article 78 proceeding challenging them. The Attorney General has advised that the determinations at issue have been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and petitioner has been refunded the $5 surcharge with respect to each. Given that petitioner has been granted all of the relief to which he is entitled, the matter is dismissed as moot (see Matter of Gathers v Artas, 59 AD3d 795 [2009]).
Cardona, EJ., Peters, Rose, Kane and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.